DETAILED ACTION
Claims 1, 3 – 7, 16, 18 – 27 have been presented for examination.  Claims 1 and 16 are currently amended.  Claims 2, 8 – 15 and 17 are cancelled.  Claims 26 – 27 are new.
This office action is in response to submission of the amendments on 11/19/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Summary of Examiner Interview
Regarding the substance of the interview dated 11/12/2020, Examiner suggested included negative limitations to clearly distinguish the claimed invention from the prior art algorithms in order to advance prosecution.  Regarding the proposed rolling up of the previous claim 17 into claim 16, Examiner suggested that this claim could overcome the prior art if properly claimed and/or in view of detailed arguments.  The instant claims recite the removing 3D points largely in a similar way as the proposed amendments from the interview (see proposed claim 16 in the interview dated 11/12/2020 “removing, by the processing device, 3D points from the updated 3D point cloud model that do not correspond to any of the plurality of matching features, to generate a further 3D point cloud model”).  Further, Applicant’s arguments with respect to Bae are not persuasive (see the later remarks).

Response to Rejections under 35 U.S.C. §103
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive. 

Applicant argues: “Bae (Fast), for example, explicitly teaches to remove 3D points that ‘have high re-projection error.’ (Bae(Fast), ¶41.) ‘[I]t is very important to reduce such noise in the 3D point cloud by removing 3D points with high re-projection error. To achieve this, the SfM algorithm in the HD4AR uses a double-threshold scheme for the post-filtering stage.’ (Id.) As one example of the ‘image-based reconstruction algorithm’ recited in claim 1 is such a structure-from-motion algorithm, claim 1, before amendment, already implicitly recites to perform removal of 3D points with high re-projection error. (See also Application, ¶[0077].) In contrast, the bolded language recites to further ‘remove 3D points from the updated 3D point cloud model that do not correspond to any of the plurality of matching features between the anchor images and the target images.’ (Emphasis added.) As discussed during the interview, this effectively removes any remaining portions of the anchor images from the 3D BIM that do not correspond to a target image. (See also Application, ¶[0077].)” (bold emphasis in original) (underline emphasis added)

Applicant argues that removal of 3D points with high re-projection error is implicitly recited and points to the disclosure Paragraph 77.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., removal of 3D points with high re-projection error) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, a search in the disclosure for “re-projection” or “error” does not yield a single result, and Paragraph 77 discuses removing 3D points after the target images are calibrated (i.e. after the structure-from-motion algorithm which is used to calibrate the first and second image).  Therefore Applicant’s arguments are not persuasive. 

“Thus, the combination of Golparvar-Fard (Thesis), Forsyth (135), and Bae (Fast) does not teach or suggest all the features of the independent claims 1 and 16, and their corresponding dependent claims. Applicant respectfully requests the rejection of claims 1, 5-7, and 16 under 35 U.S.C. §103(a) be withdrawn.
…
Claim 3 depends from and includes the features of claim 1. Claims 18 and 22 depend from and include the features of claim 16
…
Claim 4 depends from and includes the features of claim 1
…
Claims 19-20 depend from and include the features of claim 16
…
Claim 21 depends from and includes the features of claim 16
…
Claims 23-24 depend from and include the features of claim 16
…
Claim 25 depends from and includes the features of claim 16.”

Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 7, 16, 18 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1 (and similarly for claim 16), it recites “between the anchor images” in “remove 3D points from the updated 3D point cloud model that do not correspond to any of the plurality of matching features between the anchor images (claim 2, dated 04/18/2018 “remove 3D points from the updated 3D point cloud model that do not correspond to any of the matching features contained in the target images”).  Examiner interpreted this limitation as amounting to the removal of 3D points which do not correspond to matching features in the remaining uncalibrated target images since the first and second image are previously calibrated and thus no longer “target images of the construction site with viewpoints of unknown 3D position and orientation, and thus are uncalibrated”.  This would have the effect of cleaning up the 3D point cloud to better reflect the target images vs. the original anchor images, where the target images could represent a different span of time from the anchor images (see the instant application Paragraph 49 “The system 100 may include a plurality of cameras 102, 104, and 105, which may represent a multitude of cameras that may take photos that create images of the construction site 10 at different times”).  Examiner further notes that the embodiment pointed to by Applicant removes the anchor images to achieve the desired result (see the instant application Paragraph 77 “After all target images are calibrated or no more uncalibrated target images have sufficient matching features to be calibrated, the anchor images may be removed from the calibrated set and 3D points triangulated from only the calibrated target images to create a sparse 3D point cloud, e.g., a new 3D point cloud”) (see Applicants arguments, dated 11/19/2020, Page 13 “this effectively removes any remaining portions of the anchor images from the 3D BIM that do not correspond to a target image (see also Application, ¶[0077])”).  Examiner 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 – 7, 16 and 26 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Golparvar Fard, M. “D4AR- 4 Dimensional Augmented Reality-Models for Automation and Interactive Visualization of Construction Progress Monitoring” (henceforth “Golparvar- Fard (Thesis)”) in view of Forsyth et al. (US .

With regard to claim 1, Golparvar-Fard (Thesis) teaches a system comprising:
a processing device; and computer storage coupled to the processing device, the computer storage storing instructions and: (Golparvar-Fard (Thesis): Page 116 the computations and visualizations are performed on a CPU having RAM and executing on a Windows platform “Table 5.4 shows the results of the experiments conducted. For these experiments an Intel® Core 2 Extreme CPU @ 2.93 GHz with 4.00GB of RAM was used on a Windows 32bit platform. Figure 5.9, Figure 5.10, and Figure 5.11 show image-based renderings of the conducted experiments.”, and Page 89 “The 3D model for the project was modeled using a commercially available architecture and structural software and an IFC 2x3 file was exported”)
a three-dimensional (3D) building information model (BIM) of a construction site; (Golparvar-Fard (Thesis): Figure 1.5 show pictures taken with known orientations relative to a BIM 
    PNG
    media_image1.png
    346
    1096
    media_image1.png
    Greyscale
)
wherein the features comprise at least one of structural points, edges, objects, or textured surfaces of the construction site; and (Golparvar-Fard (Thesis): Figure 2.8 corner features points are selected 
    PNG
    media_image2.png
    319
    962
    media_image2.png
    Greyscale
, and Figure 3.7 feature points can be generated along edges of an object 
    PNG
    media_image3.png
    426
    722
    media_image3.png
    Greyscale
)
target images of the construction site with viewpoints of unknown 3D position and orientation, and thus that are uncalibrated; (Golparvar-Fard (Thesis): Page 103 “daily construction photographs refer to uncalibrated images that are casually captured by field engineers with specific applications for management of progress, productivity or quality of the construction, while calibration information; i.e., intrinsic parameters (i.e., focal length, distortion) as well as extrinsic parameters (i.e., location and orientation) of the camera at the time images were captured are not known.”)
wherein the processing device is to execute the instructions to:
initialize a set of calibrated images, which have a known 3D pose relative to the 3D BIM, (Golparvar-Fard (Thesis): Figure 1.5 show pictures taken with known orientations relative to a BIM after an SfM algorithm 
    PNG
    media_image1.png
    346
    1096
    media_image1.png
    Greyscale
)
detect target features within the target images (Golparvar-Fard (Thesis): shows various SIFT features extracted (detect target features)  
    PNG
    media_image4.png
    223
    583
    media_image4.png
    Greyscale
, and Figure Page 26 image coordinates are related to BIM coordinates for calibrated cameras (within the target images) “The first task in generating superimposed images is to relate the 3D virtual model to the two-dimensional photograph. This means any point in the 3D model such as P(x, y) needs to be precisely related to image coordinates p(u,v).”, and Figure 1.5, and Figure 5.1)
determine matches between the target features and the features of initial images, to generate a plurality of matching features (Golparvar-Fard (Thesis): Page 26 where the extrinsic parameters determine the camera position (between target features) “extrinsic parameters relate camera’s coordinate system to a fixed camera coordinate system and specify its position and orientation in space (i.e., rotation matrix and translation vector) (Forsyth and Ponce 2003). Estimating these parameters of a camera is called geometric camera calibration (Forsyth and Ponce 2003).”, and Page 85 the new cameras which are added have unknown extrinsic parameters, and the feature point must exist in at least one other camera (determines matches between the features of the set) “Next, we automatically add another camera to the optimization. A camera that examines the largest number of estimated points is chosen, and camera’s extrinsic parameters are estimated using the Direct Linear Transform (DLT) technique (Hartley and Zisserman 2004) within a RANSAC procedure … A feature point is added if it is observed by at least one recovered camera”, and Figure 3.8 show features matches between two images 
    PNG
    media_image5.png
    333
    722
    media_image5.png
    Greyscale
, and Page 84 it would help the algorithm to start with known extrinsic parameters for the first image pair (the features of initial images) “First, we estimate extrinsic and intrinsic parameters of a single image pair. Since bundle adjustment as other non-linear solvers may get stuck in bad local minima, it is strongly suggested by many researchers (e.g., Snavely et al. 2008, Pollefeys et al. 2004, Nistér 2004) to start with a good initial image pair and good estimates for camera parameters in the chosen pair”, and Figure 5.1)
select a first image from a subset of the target images, each of which has at least a threshold number of the plurality of matching features, wherein the first image has the largest number of the plurality of matching features; (Golparvar-Fard (Thesis): Page 59 only image pairs above a threshold number of matches are utilized (has at least a threshold number of matching features), and the next camera chosen has the largest number of estimated tracks, where tracks connect matching keypoints (first image has largest number of matching features) “Since for lower numbers of matches in an image pair, even after fitting a Fundamental matrix through RANSAC iteration, the possibility of getting false matches is still high, we set a threshold to remove image pairs with number of matches less than the threshold … A track connects matching keypoints across multiple images (Snavely et al. 2006) ... Next, we add another photograph camera to the optimization. We choose the camera that examines the largest number of estimated tracks, and initialize the new camera’s extrinsic parameters using the Direct Linear Transform (DLT) technique (Hartley and Zisserman 2004) within a RANSAC procedure”)
execute an image-based reconstruction algorithm using the first image and the initial images to calibrate the first image to the 3D BIM and generate an initial 3D point cloud model of the construction site; (Golvapar-Fard (Thesis): Page 27-28 and Figure 2.8 the discrepancy of the camera’s extrinsic position and the 3D points is minimized (image-based reconstruction algorithm to calibrate the first image to the 3D BIM) “If we consider p=(u,v,1) and P=(x, y, z,1) to be the homogenous coordinates of the points in the photograph and the virtual world, the relationship between these points in general terms can be represented as: … (1) Identifying ―’matchable’ features in the photograph and (2) associating 3D features (from the virtual model) to the features chosen in the photograph … camera calibration Eq. 2.1 would turn to an optimization process for the error function where the discrepancy between image features and their positions in the virtual world with respect to the camera’s intrinsic and extrinsic parameters is minimized” 
    PNG
    media_image6.png
    289
    921
    media_image6.png
    Greyscale
, and Page 136 a point cloud is generated based on calibrating cameras comprising an initial image pair (image-based reconstruction algorithm using the first image to generate an initial 3D point cloud model) “(3) Find an initial solution for the 3D locations of these features points, calibrating cameras for an initial image pair and reconstructing the rest of the observed scene plus estimating motion of the cameras based on bundle adjustment (Nistér 2004; Triggs et al. 1999) and finally (4) Registering point clouds that are generated for each day to build a 4D as-built model (new concept developed in this chapter)”, and Page 84 the bundle adjust procedure would benefit from having calibrated images as the first pair (using the initial images) “First, we estimate extrinsic and intrinsic parameters of a single image pair. Since bundle adjustment as other non-linear solvers may get stuck in bad local minima, it is strongly suggested by many researchers (e.g., Snavely et al. 2008, Pollefeys et al. 2004, Nistér 2004) to start with a good initial image pair and good estimates for camera parameters in the chosen pair”, and Figure 5.1)
select a second image from the subset of the target images that has a next largest number of the plurality of matching features; (Golparvar-Fard (Thesis): Page 85 a new camera is added with unknown extrinsic parameters (select a second image from target images) and that examines the largest number of estimated points (has a next largest number of matching features) “Next, we automatically add another camera to the optimization. A camera that examines the largest number of estimated points is chosen, and camera’s extrinsic parameters are estimated using the Direct Linear Transform (DLT) technique (Hartley and Zisserman 2004) within a RANSAC procedure”)
execute, using the second image, the initial images, and the initial 3D point cloud model as constraints, the image-based reconstruction algorithm to generate an updated 3D point cloud model and calibrate the second image to the 3D BIM; and (Golparvar-Fard (Thesis): Page 85 a new camera with unknown extrinsic parameters is added, and the reconstruction algorithm is executed again (execute image-based reconstruction algorithm) but keeping 3D points that do not belong to the new camera fixed (using the second and initial image and initial 3D point cloud as constrains) “Next, we automatically add another camera to the optimization. …  camera’s extrinsic parameters are estimated using the Direct Linear Transform (DLT) technique (Hartley and Zisserman 2004) within a RANSAC procedure. … Starting from this initial reconstructed scene, we run the bundle adjustment algorithm, allowing only the new camera and feature points it observes to change while the rest of the model is kept fixed. A feature point is added if it is observed by at least one recovered camera, and if triangulating the location gives a well-conditioned approximation.”)
a further updated 3D point model of the construction site (Golparvar-Fard (Thesis) Page 161, Top new photos are easily calibrated and used to update an as-built model “7.2.5 Registering new daily site photographs     New construction progress photographs can be incrementally added to the reconstruction (the as-built model) so as to update the model without the need to redo the whole reconstruction … After a set of photos has been dragged onto the environment, it generally takes in order of seconds to optimize the parameters for each new camera” and Figure 4.11 the as-built model could be a point cloud)
display a visual instantiation of the further updated 3D point cloud model of the construction site in a graphical user interface (GUI) of a display device, wherein the visual instantiation of the further updated 3D point cloud model includes at least the first image and the second image aligned to the 3D BIM (Golparvar-Fard (Thesis): Figure 4.11 shows a point cloud model (see a) and two separate images overlaid on a BIM (see b and c), which appear to be from a software window since they have a minimize and close buttons on the top right (a GUI of a display device) 
    PNG
    media_image7.png
    285
    909
    media_image7.png
    Greyscale
)

Golparvar-Fard (Thesis) does not appear to explicitly disclose: matching features between an uncalibrated image and anchor images; and executing the image-reconstruction algorithm with the first and second images in combination with anchor images.

However Forsyth (135) teaches:
determine matches between target features and the features of calibrated images, to generate a plurality of matching features (Forsyth (135): Figure 19 homography information is determined between an anchor image and other images 
    PNG
    media_image8.png
    625
    642
    media_image8.png
    Greyscale
, and Paragraph 57 features are matched between the anchor camera and other images “This may be done by fitting the homography matrix between matched features between the images 106 of the collection and the anchor camera in RANSAC loop”)
execute an image-based reconstruction algorithm using the first image and anchor images to calibrate the first image to the 3D BIM and generate an initial 3D point cloud model of the construction site; (Forsyth (135): Paragraph 61 “The processing device may then search for images that match the anchor image well up to a single homography (80% of matched features are required as inliers), warp the selected 2D points from the anchor image to these images, and solve the PnP problem for each of these images using the known 3D correspondences to register nearby images ( excluding points that fall outside the image; if fewer than four remain, the processing device may not register this image).”, and Paragraph 62 and 65 – 66 and Figure 7 the 3D points are updated using all the cameras (image-based reconstruction algorithm using the first image to generated a 3D point cloud model) and extrinsic camera parameters are optimized (to calibrate the first image to the 3D BIM), however the anchor camera poses are set at fixed poses and the optimum 3D points are further constrained by the anchor camera (using the anchor images) “With continued reference to Algorithm 1, FIG. 7 is a diagram and formula illustrating application of a constraint-based bundle adjustment procedure to identify intrinsic and extrinsic parameters of cameras other than the anchor camera … This bundle adjustment may optimize over extrinsic/intrinsic camera parameters and triangulated 3D points; however, points triangulated using the anchor camera may be constrained to lie along the anchor camera's ray, and the processing device may not adjust the pose of the anchor camera … We formulate a new version of this problem, constrained bundle adjustment, which leverages one or more calibrated cameras … Notice that the anchor's camera parameters are left out of the bundle adjustment” 
    PNG
    media_image9.png
    301
    433
    media_image9.png
    Greyscale
)
execute, using the second image, the anchor images, and the initial 3D point cloud model as constraints, the image-based reconstruction algorithm to generate an updated 3D point cloud model and calibrate the second image to the 3D BIM; and (Forsyth (135): Paragraph 65 the previously generated 3D points are updated, however they are constrained by the anchor cameras (the anchor image and initial 3D point cloud model as constraints) “We formulate a new version of this problem, constrained bundle adjustment, which leverages one or more calibrated cameras. We denote parameters of the anchor camera 102 as P t· During bundle adjustment, the anchor camera may be used to constrain the 3D points such that any point triangulated using a feature point from the anchor camera must lie along the ray generated by the anchor camera.”, and Paragraph 62 the bundle adjustment is performed iteratively (using second image, and generate an updated 3D point cloud model) “Among all of the registered images, the processing device may perform one round of constrained bundle adjustment”)
(Forsyth (135): Paragraph 60 “The processing device may apply the anchor cameras and their PnP solutions as ‘constraints’ which has the following advantages: (1) guarantees a more accurate and complete 3D point cloud model; (2) more images can be registered with respect to the 3D point cloud model; and (3) the back-projections of the BIM onto the 2D images will be more accurate (smaller rotational and translational error) in contrast to other solutions.”)

Golparvar-Fard (Thesis) in view of Forsyth (135) does not appear to explicitly disclose: remove 3D points from the updated 3D point cloud model that do not correspond to any of the plurality of matching features between the anchor images and the target images, to generate a further updated 3D point cloud model. 

However Bae (Fast) teaches:
remove 3D points from the updated 3D point cloud model that do not correspond to any of the plurality of matching features between the anchor images and the target images, to generate a further updated 3D point cloud model (see 112(b) rejection above) (Bae (Fast): Page 41 3D points having a high reprojection error are removed, where points which are missing in images would produce a large reprojection error “Another threshold, which called an absolute re-projection threshold, is for removing individual 3D points from a 3D point cloud. The absolute re-projection threshold is adaptively calculated based on the current distribution of re-projection errors of each base image”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of creating a 3D point cloud model from anchor and uncalibrated images disclosed by Golparvar-Fard (Thesis) in view of Forsyth (135) with the generated 3D point cloud optimizing step disclosed by Bae (Fast).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the generated 3D point cloud model (Bae (Fast): Page 40 “pre-filters 3D points which have high re-projection error. Through extensive experiments, we realized that this pre-filtering step is vital for accurate 3D modeling. Very little number of high-error 3D points can destroy an entire shape of 3D point cloud even with the Bundle Adjustment which tries to minimize overall mean reprojection error.”)

With regard to claim 16, Golparvar-Fard (Thesis) teaches a method comprising:
storing, within computer storage of a computing device: (Golparvar-Fard (Thesis): Page 193 a BIM and images are stored in computer storage “Moreover, as-built models consist of large files (e.g., hundreds of images, point clouds, and BIMs that are hundreds of megabytes to gigabytes in size). Not all mobile devices have enough computing power to render and store them.”)
a three-dimensional (3D) building information model (BIM) of a construction site; (Golparvar-Fard (Thesis): Figure 1.5 show pictures taken with known orientations relative to a BIM 
    PNG
    media_image1.png
    346
    1096
    media_image1.png
    Greyscale
)
wherein the features comprise at least one of structural points, edges, objects, or textured surfaces of the construction site; and (Golparvar-Fard (Thesis): Figure 2.8 corner features points are selected 
    PNG
    media_image2.png
    319
    962
    media_image2.png
    Greyscale
, and Figure 3.7 feature points can be generated along edges of an object 
    PNG
    media_image3.png
    426
    722
    media_image3.png
    Greyscale
)
target images of the construction site with viewpoints of unknown 3D position and orientation, and thus that are uncalibrated; (Golparvar-Fard (Thesis): Page 103 “daily construction photographs refer to uncalibrated images that are casually captured by field engineers with specific applications for management of progress, productivity or quality of the construction, while calibration information; i.e., intrinsic parameters (i.e., focal length, distortion) as well as extrinsic parameters (i.e., location and orientation) of the camera at the time images were captured are not known.”)
initializing a set of calibrated images, which have a known 3D pose relative to the 3D BIM, (Golparvar-Fard (Thesis): Figure 1.5 show pictures taken with known orientations relative to a BIM after an SfM algorithm 
    PNG
    media_image1.png
    346
    1096
    media_image1.png
    Greyscale
)
detecting, by a processing device of the computing device, target features within the target images; (Golparvar-Fard (Thesis): shows various SIFT features extracted (detect target features)  
    PNG
    media_image4.png
    223
    583
    media_image4.png
    Greyscale
, and Figure Page 26 image coordinates are related to BIM coordinates for calibrated cameras (within the target images) “The first task in generating superimposed images is to relate the 3D virtual model to the two-dimensional photograph. This means any point in the 3D model such as P(x, y) needs to be precisely related to image coordinates p(u,v).”, and Page 116 the computations and visualizations are performed on a CPU (by a processing device) having RAM and executing on a Windows platform “Table 5.4 shows the results of the experiments conducted. For these experiments an Intel® Core 2 Extreme CPU @ 2.93 GHz with 4.00GB of RAM was used on a Windows 32bit platform. Figure 5.9, Figure 5.10, and Figure 5.11 show image-based renderings of the conducted experiments.”, and Figure 1.5, and Figure 5.1)
determining, by the processing device, matches between the target features and the features of the initial images, to generate a plurality of matching features (Golparvar-Fard (Thesis): Page 26 where the extrinsic parameters determine the camera position (between target features) “extrinsic parameters relate camera’s coordinate system to a fixed camera coordinate system and specify its position and orientation in space (i.e., rotation matrix and translation vector) (Forsyth and Ponce 2003). Estimating these parameters of a camera is called geometric camera calibration (Forsyth and Ponce 2003).”, and Page 85 the new cameras which are added have unknown extrinsic parameters, and the feature point must exist in at least one other camera (determines matches between the features of the set) “Next, we automatically add another camera to the optimization. A camera that examines the largest number of estimated points is chosen, and camera’s extrinsic parameters are estimated using the Direct Linear Transform (DLT) technique (Hartley and Zisserman 2004) within a RANSAC procedure … A feature point is added if it is observed by at least one recovered camera”, and Figure 3.8 show features matches between two images 
    PNG
    media_image5.png
    333
    722
    media_image5.png
    Greyscale
, and Page 84 it would help the algorithm to start with known extrinsic parameters for the first image pair (the features of initial images) “First, we estimate extrinsic and intrinsic parameters of a single image pair. Since bundle adjustment as other non-linear solvers may get stuck in bad local minima, it is strongly suggested by many researchers (e.g., Snavely et al. 2008, Pollefeys et al. 2004, Nistér 2004) to start with a good initial image pair and good estimates for camera parameters in the chosen pair”, and Figure 5.1)
selecting a first image from a subset of the target images, each of which has at least a threshold number of the plurality of matching features, wherein the first image has the largest number of the plurality of matching features; (Golparvar-Fard (Thesis): Page 59 only image pairs above a threshold number of matches are utilized (has at least a threshold number of matching features), and the next camera chosen has the largest number of estimated tracks, where tracks connect matching keypoints (first image has largest number of matching features) “Since for lower numbers of matches in an image pair, even after fitting a Fundamental matrix through RANSAC iteration, the possibility of getting false matches is still high, we set a threshold to remove image pairs with number of matches less than the threshold … A track connects matching keypoints across multiple images (Snavely et al. 2006) ... Next, we add another photograph camera to the optimization. We choose the camera that examines the largest number of estimated tracks, and initialize the new camera’s extrinsic parameters using the Direct Linear Transform (DLT) technique (Hartley and Zisserman 2004) within a RANSAC procedure”)
executing, by the processing device, an image-based reconstruction algorithm using the first image and the initial images to calibrate the first image to the 3D BIM and generate an initial 3D point cloud model of the construction site; (Golvapar-Fard (Thesis): Page 27-28 and Figure 2.8 the discrepancy of the camera’s extrinsic position and the 3D points is minimized (image-based reconstruction algorithm to calibrate the first image to the 3D BIM) “If we consider p=(u,v,1) and P=(x, y, z,1) to be the homogenous coordinates of the points in the photograph and the virtual world, the relationship between these points in general terms can be represented as: … (1) Identifying ―’matchable’ features in the photograph and (2) associating 3D features (from the virtual model) to the features chosen in the photograph … camera calibration Eq. 2.1 would turn to an optimization process for the error function where the discrepancy between image features and their positions in the virtual world with respect to the camera’s intrinsic and extrinsic parameters is minimized” 
    PNG
    media_image6.png
    289
    921
    media_image6.png
    Greyscale
, and Page 136 a point cloud is generated based on calibrating cameras comprising an initial image pair (image-based reconstruction algorithm using the first image to generate an initial 3D point cloud model) “(3) Find an initial solution for the 3D locations of these features points, calibrating cameras for an initial image pair and reconstructing the rest of the observed scene plus estimating motion of the cameras based on bundle adjustment (Nistér 2004; Triggs et al. 1999) and finally (4) Registering point clouds that are generated for each day to build a 4D as-built model (new concept developed in this chapter)”, and Page 84 the bundle adjust procedure would benefit from having calibrated images as the first pair (using the initial images) “First, we estimate extrinsic and intrinsic parameters of a single image pair. Since bundle adjustment as other non-linear solvers may get stuck in bad local minima, it is strongly suggested by many researchers (e.g., Snavely et al. 2008, Pollefeys et al. 2004, Nistér 2004) to start with a good initial image pair and good estimates for camera parameters in the chosen pair”, and Figure 5.1)
selecting, by the processing device, a second image from the subset of the target images that has a next largest number of the plurality of matching features; (Golparvar-Fard (Thesis): Page 85 a new camera is added with unknown extrinsic parameters (select a second image from target images) and that examines the largest number of estimated points (has a next largest number of matching features) “Next, we automatically add another camera to the optimization. A camera that examines the largest number of estimated points is chosen, and camera’s extrinsic parameters are estimated using the Direct Linear Transform (DLT) technique (Hartley and Zisserman 2004) within a RANSAC procedure”)
executing, by the processing device using the second image, the initial images, and the initial 3D point cloud model as constraints, the image-based reconstruction algorithm to generate an updated 3D point cloud model and calibrate the second image to the 3D BIM; and (Golparvar-Fard (Thesis): Page 85 a new camera with unknown extrinsic parameters is added, and the reconstruction algorithm is executed again (execute image-based reconstruction algorithm) but keeping 3D points that do not belong to the new camera fixed (using the second and initial image and initial 3D point cloud as constrains) “Next, we automatically add another camera to the optimization. …  camera’s extrinsic parameters are estimated using the Direct Linear Transform (DLT) technique (Hartley and Zisserman 2004) within a RANSAC procedure. … Starting from this initial reconstructed scene, we run the bundle adjustment algorithm, allowing only the new camera and feature points it observes to change while the rest of the model is kept fixed. A feature point is added if it is observed by at least one recovered camera, and if triangulating the location gives a well-conditioned approximation.”)
a further updated 3D point model of the construction site (Golparvar-Fard (Thesis) Page 161, Top new photos are easily calibrated and used to update an as-built model “7.2.5 Registering new daily site photographs     New construction progress photographs can be incrementally added to the reconstruction (the as-built model) so as to update the model without the need to redo the whole reconstruction … After a set of photos has been dragged onto the environment, it generally takes in order of seconds to optimize the parameters for each new camera” and Figure 4.11 the as-built model could be a point cloud)
displaying, by the processing device, a visual instantiation of the further updated 3D point cloud model of the construction site in a graphical user interface (GUI) of a display device, wherein the visual instantiation of the further updated 3D point cloud model includes at least the first image and the second image aligned to the 3D BIM (Golparvar-Fard (Thesis): Figure 4.11 shows a point cloud model (see a) and two separate images overlaid on a BIM (see b and c), which appear to be from a software window since they have a minimize and close buttons on the top right (a GUI of a display device) 
    PNG
    media_image7.png
    285
    909
    media_image7.png
    Greyscale
)

Golparvar-Fard (Thesis) does not appear to explicitly disclose: matches features between an uncalibrated image and a set of anchor images; and execute the image-reconstruction algorithm with the first and second images in combination with anchor images.

However Forsyth (135) teaches:
determining matches between target features and the features of calibrated images, to generate a plurality of matching features (Forsyth (135): Figure 19 homography information is determined between an anchor image and other images 
    PNG
    media_image8.png
    625
    642
    media_image8.png
    Greyscale
, and Paragraph 57 features are matched between the anchor camera and other images “This may be done by fitting the homography matrix between matched features between the images 106 of the collection and the anchor camera in RANSAC loop”)
executing an image-based reconstruction algorithm using the first image and anchor images to calibrate the first image to the 3D BIM and generate an initial 3D point cloud model of the construction site; (Forsyth (135): Paragraph 61 “The processing device may then search for images that match the anchor image well up to a single homography (80% of matched features are required as inliers), warp the selected 2D points from the anchor image to these images, and solve the PnP problem for each of these images using the known 3D correspondences to register nearby images ( excluding points that fall outside the image; if fewer than four remain, the processing device may not register this image).”, and Paragraph 62 and 65 – 66 and Figure 7 the 3D points are updated using all the cameras (image-based reconstruction algorithm using the first image to generated a 3D point cloud model) and extrinsic camera parameters are optimized (to calibrate the first image to the 3D BIM), however the anchor camera poses are set at fixed poses and the optimum 3D points are further constrained by the anchor camera (using the anchor images) “With continued reference to Algorithm 1, FIG. 7 is a diagram and formula illustrating application of a constraint-based bundle adjustment procedure to identify intrinsic and extrinsic parameters of cameras other than the anchor camera … This bundle adjustment may optimize over extrinsic/intrinsic camera parameters and triangulated 3D points; however, points triangulated using the anchor camera may be constrained to lie along the anchor camera's ray, and the processing device may not adjust the pose of the anchor camera … We formulate a new version of this problem, constrained bundle adjustment, which leverages one or more calibrated cameras … Notice that the anchor's camera parameters are left out of the bundle adjustment” 
    PNG
    media_image9.png
    301
    433
    media_image9.png
    Greyscale
)
executing, using the second image, the anchor images, and the initial 3D point cloud model as constraints, the image-based reconstruction algorithm to generate an updated 3D point cloud model and calibrate the second image to the 3D BIM; and (Forsyth (135): Paragraph 65 the previously generated 3D points are updated, however they are constrained by the anchor cameras (the anchor image and initial 3D point cloud model as constraints) “We formulate a new version of this problem, constrained bundle adjustment, which leverages one or more calibrated cameras. We denote parameters of the anchor camera 102 as P t· During bundle adjustment, the anchor camera may be used to constrain the 3D points such that any point triangulated using a feature point from the anchor camera must lie along the ray generated by the anchor camera.”, and Paragraph 62 the bundle adjustment is performed iteratively (using second image, and generate an updated 3D point cloud model) “Among all of the registered images, the processing device may perform one round of constrained bundle adjustment”)
(Forsyth (135): Paragraph 60 “The processing device may apply the anchor cameras and their PnP solutions as ‘constraints’ which has the following advantages: (1) guarantees a more accurate and complete 3D point cloud model; (2) more images can be registered with respect to the 3D point cloud model; and (3) the back-projections of the BIM onto the 2D images will be more accurate (smaller rotational and translational error) in contrast to other solutions.”)

Golparvar-Fard (Thesis) in view of Forsyth (135) does not appear to explicitly disclose: removing, by the processing device, 3D points from the updated 3D point cloud model that do not correspond to any of the plurality of matching features between the anchor images and the target images, to generate a further updated 3D point cloud model. 

However Bae (Fast) teaches:
removing, by a processing device, 3D points from the updated 3D point cloud model that do not correspond to any of the plurality of matching features between the anchor images and the target images, to generate a further updated 3D point cloud model (see 112(b) rejection above) (Bae (Fast): Page 41 3D points having a high reprojection error are removed, where points which are missing in images would produce a large reprojection error “Another threshold, which called an absolute re-projection threshold, is for removing individual 3D points from a 3D point cloud. The absolute re-projection threshold is adaptively calculated based on the current distribution of re-projection errors of each base image”, and Page 29, Bottom the algorithms can be implemented on computing hardware “a parallelized multicore CPU and GPU hardware implementation for faster processing”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of creating a 3D point cloud model from anchor and uncalibrated images disclosed by Golparvar-Fard (Thesis) in view of Forsyth (135) with the generated 3D point cloud optimizing step disclosed by Bae (Fast).  One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of the generated 3D point cloud model (Bae (Fast): Page 40 “pre-filters 3D points which have high re-projection error. Through extensive experiments, we realized that this pre-filtering step is vital for accurate 3D modeling. Very little number of high-error 3D points can destroy an entire shape of 3D point cloud even with the Bundle Adjustment which tries to minimize overall mean reprojection error.”)

claim 5, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast) teaches all the elements of the parent claim 1, and further teaches wherein the processing device is further to execute the instructions to 
determine the 3D pose of an anchor image, comprising one of:
detect selection, through the GUI, of corresponding points between the anchor image and the 3D BIM; or (Golparvar-Fard (Thesis): Page 27 and Figure 2.8 a correspondence between an image and a 3D BIM is established by selecting three corresponding points “To solve Eq. 2.1 for M, a set of features (i.e., points) with known positions in the photograph and the 3D environment are required. … (1) Identifying ‘matchable’ features in the photograph and (2) associating 3D features (from the virtual model) to the features chosen in the photograph. … Figure 2.8 shows an example of feature selection and setting correspondence relationships for three points. As shown in Figure 2.8, the points extracted from photograph pixels with plus symbols ‘+’ are related to 3D world coordinates indicated with cross symbols ‘x’ ” 
    PNG
    media_image10.png
    450
    923
    media_image10.png
    Greyscale
)


With regard to claim 6, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast) teaches all the elements of the parent claim 1, and further teaches:
wherein to execute the image-based reconstruction algorithm using the second image, the processing device is to execute the instructions to:
detect a set of locations corresponding to site-registered fiduciary markers and surveying benchmarks in the second image; and register the second image using locations within the set of locations as well as any of the matching features shared with the anchor images (Golparvar-Fard (Thesis): Page 61 ground control points and known camera locations from a surveying instrument (detect a set of location corresponding to site-registered fiduciary markers and surveying benchmarks) are used to provide absolute locations by translating the derived relative locations from the SfM procedure (register the image using the locations as well as any of the matching features), where the ground control points or known camera locations can be for the second image (in the second image) “The SfM procedure estimates relative camera locations. The final step of the location estimation process is to align the reconstructed scene with the as-planned model to determine the absolute geocentric coordinates of each camera. … The estimated camera locations are related to the absolute locations by a global translation, rotation, and uniform scale transform. … One way to rectify the recovered scene is to pin down a sparse set of ground control points or cameras to known 3D locations (acquired, from surveying instrument when visible location in some photographs before SfM step) by adding constraints to the SfM optimization”)

With regard to claim 7, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast) teaches all the elements of the parent claim 1, and further teaches:
wherein the GUI is a web interface accessible by a user device over a network, and wherein to execute the image-based reconstruction algorithm using the second image, the processing device is to execute the instructions to: display, in the web interface, the 3D BIM and the second image; receive a selection, through the web interface, of (Forsyth (135): Paragraph 119 a mobile device can access the internet through web browser “The computer system 2000 may also be implemented as … a mobile computing device capable of executing a set of instructions 2002 that specify actions to be taken by that machine, including and not limited to, accessing the internet or web through any form of browser”, and Paragraph 125 the mobile device contains a user input device and a display “Additionally, the computer system 2000 may include an input device 2025, such as a keyboard or mouse, configured for a user to interact with any of the components of system 2000. It may further include a display 2030, such as a liquid crystal display (LCD), a cathode ray tube (CRT), or any other display suitable for conveying information”)
wherein to execute the image-based reconstruction algorithm using the second image, the processing device is to execute the instructions to: 
receive a selection, (Golparvar-Fard (Thesis): Page 27 and Figure 2.8 a correspondence between an image and a 3D BIM is established by selecting three corresponding points, where the image could be the second image “To solve Eq. 2.1 for M, a set of features (i.e., points) with known positions in the photograph and the 3D environment are required. … (1) Identifying ‘matchable’ features in the photograph and (2) associating 3D features (from the virtual model) to the features chosen in the photograph. … Figure 2.8 shows an example of feature selection and setting correspondence relationships for three points. As shown in Figure 2.8, the points extracted from photograph pixels with plus symbols ‘+’ are related to 3D world coordinates indicated with cross symbols ‘x’ ” 
    PNG
    media_image10.png
    450
    923
    media_image10.png
    Greyscale
)
solve a similarity transformation between the second image and the at least three points of the 3D BIM to determine site coordinates of the at least three points (Golparvar-Fard (Thesis): Page 61 and Figure 3.12 a BIM is aligned to an image and to points with known coordinates (to determine site coordinates of the at least three points) using a similarity transform “The SfM procedure estimates relative camera locations. … Figure 3.12 shows a screenshot of the expected alignment. In some cases the recovered as-built scene cannot be aligned to a geo-referenced coordinate system using a similarity transform.” 
    PNG
    media_image11.png
    395
    586
    media_image11.png
    Greyscale
)

With regard to claim 26 and 27, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast) teaches all the elements of the parent claim 1 and 16, and further teaches:
determine a target 3D pose of the first image that minimizes a sum of distances between 3D projection points corresponding to the plurality of matching features and 2D positions of the plurality of matching features; (Forsyth (135) Paragraph 62 and Figure 7 extrinsic parameters of an non-anchor camera are determined (determine a target 3D pose of the first image) by minimizing the a sum of distances between the projected point and the modeled 3D points xj (minimizes a sum of distances between 3D projection points and 2D positions) “With continued reference to Algorithm 1, FIG. 7 is a diagram and formula illustrating application of a constraint-based bundle adjustment procedure to identify intrinsic and extrinsic parameters of cameras other than the anchor camera” 
    PNG
    media_image12.png
    394
    640
    media_image12.png
    Greyscale
, and Paragraph 60 the minimizing a sum is with respect to feature tracks generated from feature matching between images (3D projection points corresponding to the plurality of matching features and 2D positions of the plurality of matching features) “A feature matching may be conducted among the images 106 and feature tracks may be generated e.g., matched features common to two or more registered images; such features can be triangulated”)
calibrate, using the target 3D pose, the first image to the 3D BIM; and (Golparvar-Fard (Thesis) Figure 1.5, Left shows cameras that have relative 3D poses between them (using the target 3D pose), and shows one camera image that is aligned to a BIM (calibrate the first image to the BIM) 
    PNG
    media_image13.png
    296
    968
    media_image13.png
    Greyscale
)
generate, using the calibrated first image, the initial 3D point cloud model of the construction site (Forsyth (135) Figure 7 show a bundle adjustment operation which results in a 3D point cloud of points xj 
    PNG
    media_image12.png
    394
    640
    media_image12.png
    Greyscale
, and Paragraph 65 - 68 and Equation 2 the bundle adjustment operation can utilize a calibrated image for one of the cameras to further constrain the other cameras, thus improving the overall accuracy of the bundle adjustment “We formulate a new version of this problem, constrained bundle adjustment, which leverages one or more calibrated cameras. We denote parameters of the anchor camera 102 as IP' t· During bundle adjustment, the anchor camera may be used to constrain the 3D points such that any point triangulated using a feature point from the anchor camera must lie along the ray generated by the anchor camera … From the inventors' experience, this formulation typically provides better estimates since the model is constrained by accurate camera parameters”)

Claims 3, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard, et al. “Monitoring Changes of 3D Building Elements from Unordered Photo Collections” (henceforth “Golparvar-Fard (Monitoring)”).  Golparvar-Fard (Thesis), Forsyth (135), Bae (Fast) and Golparvar-Fard (Monitoring) are analogous art since they are in the same field of 4D BIM, and since they solve the same problem of generating as-built 3D models from images.

With regard to claim 3, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast) teaches all the elements of the parent claim 1, and further teaches:
wherein the image-based reconstruction algorithm comprises a structure-from-motion (SfM) model that brings the first image and the second image into alignment with the 3D BIM, and (Forsyth (135): Paragraph 46 “The method may continue with mesh-assisted Structure-from-Motion (SfM) techniques to perform image registration in relation to the BIM (240), which leads to creation of a 3D point cloud model”)

Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast) does not appear to explicitly disclose: display the 3D BIM in association with the visual instantiation of the updated 3D point cloud model and with scheduling indicia, to facilitate construction progress monitoring of the construction site via the GUI according to a construction schedule.

However Golparvar-Fard (Monitoring) teaches:
wherein the processing device is further to execute the instructions to display the 3D BIM in association with the visual instantiation of the updated 3D point cloud model and with scheduling indicia, to facilitate construction progress monitoring of the construction site via the GUI according to a construction schedule (Golparvar-Fard (Monitoring): Page 255 and Figure 8 a BIM is superimposed on an as-built point cloud, and the BIM is colored accorded to the progress (display with scheduling indicia) “Finally we represent changed/unchanged elements with red/green. Fig. 8(b-1 to 3) shows the result of our progress detection for RH#2 dataset. The behind and on-schedule elements are color-coded with red and green accordingly. For those elements that progress is not reported, we color them in gray.” 
    PNG
    media_image14.png
    339
    765
    media_image14.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of creating a 3D point cloud model from anchor and uncalibrated images disclosed by Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast) with the steps of coloring and superimposing a BIM on a generated 3D point cloud model disclosed by Golparvar-Fard (Monitoring).  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently monitor progress of a building under construction (Golparvar-Fard (Monitoring): Page 249 “Accurate and efficient monitoring of building components that are under construction or for a building that is damaged by a disaster (during disaster rescue operations) is an important research problem. It directly supports construction”)

With regard to claim 18
displaying a four-dimensional (4D) BIM with the instantiation of the updated 3D point cloud model (Golparvar-Fard (Thesis): Page 88 and Figure 4.9 a BIM is superimposed on the as-built point cloud from specific dates “Figure 4.9.c illustrates the alignment of point clouds for the RH project depicted in Figure 4.9.a and Figure 4.9.b while Figure 4.9.g illustrates the same for the SD project point clouds depicted in Figure 4.9.e and Figure 4.9.f. Figure 4.9.d and Figure 4.9.h illustrate the registration of RH and SD BIMs over point clouds in (b) and (e) respectively.” 
    PNG
    media_image15.png
    456
    909
    media_image15.png
    Greyscale
)

Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast) does not appear to explicitly disclose: wherein the 4D BIM includes the 3D BIM and scheduling indicia comprising which elements of the 3D BIM are to be constructed by a given date according to a construction schedule, to facilitate construction progress monitoring of the construction site via the GUI.

However Golparvar-Fard (Monitoring) teaches:
wherein the 4D BIM includes the 3D BIM and scheduling indicia comprising which elements of the 3D BIM are to be constructed by a given date according to a construction schedule, to facilitate construction progress monitoring of the construction site via the GUI (Golparvar-Fard (Monitoring): Page 255 and Figure 8 a BIM is superimposed on an as-built point cloud (display 4D BIM with 3D point cloud), and the BIM is colored (includes scheduling indicia) accorded to the progress which should have been made to the current date (comprising which elements of the 3D BIM are to be constructed by a given date) “Finally we represent changed/unchanged elements with red/green. Fig. 8(b-1 to 3) shows the result of our progress detection for RH#2 dataset. The behind and on-schedule elements are color-coded with red and green accordingly. For those elements that progress is not reported, we color them in gray.” 
    PNG
    media_image16.png
    278
    551
    media_image16.png
    Greyscale
)
(Golparvar-Fard (Monitoring): Page 249 “Accurate and efficient monitoring of building components that are under construction or for a building that is damaged by a disaster (during disaster rescue operations) is an important research problem. It directly supports construction”)

With regard to claim 22, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) teaches all the elements of the parent claim 18, and further teaches:
coloring sections of elements of the 4D BIM according to work progress defined by a group of work statuses, to generate color-coded sections viewable on the 4D BIM; displaying, in the GUI, a legend illustrating which colors designate which work status of the group of work statuses; and displaying, in the GUI, a list of activities with reference to the color-coded sections in a form of one or more of a bar chart, a spreadsheet, or a calendar (Golparvar-Fard (Thesis): Figure 3.1 shows similarly colored BIM elements in the pane below related to a specific date (coloring sections of element of the 4D BIM) in the Gantt chart above having red/green portions of the activity bars (displaying a list of activities with reference to the color-coded sections in the form of a bar chart), and having a bar indicating that green is ahead of schedule and red is either on schedule or behind schedule (according to work progress defined by a group of work statuses, and displaying a legend illustrating) 
    PNG
    media_image17.png
    583
    816
    media_image17.png
    Greyscale
)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring), and further in view of Halmedari et al. “IFC-Based Development of As-Built and As-Is BIMs Using Construction and Facility Inspection Data: Site-to-BIM Data Transfer Automation” (henceforth “Hamledari”).  Golparvar-Fard .

With regard to claim 4, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) teaches all the elements of the parent claim 3, and further teaches wherein the processing device is further to execute the instructions to:
store in the computer storage, in association with the 3D BIM, geometry information and semantic information comprising one or more of element quantity, element color, element material, and element structural analytics; and (Golparvar-Fard (Monitoring): Page 249 “Building Information Models (BIM) are also increasingly gaining attention as binding components of construction contracts. These models are formed similar in shape to conventional CAD models, yet contain semantics about structural geometries and their spatial and material properties [7].”, and Figure 3 the BIM information is data (i.e. 4D as-planned model), and data can be in a database (i.e. Image Database) (store in the computer storage), and is linked to the 3D models (in association with the 3D BIM))

Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) does not appear to explicitly disclose: provide, within a window of the graphical user interface, information related to the semantic information in response to selection of corresponding geometry of the 3D BIM.

However Hamledari teaches:
provide, within a window of the graphical user interface, information related to a BIM element in response to selection of corresponding geometry of a 3D BIM (Hamledari: 7 and Figure 8 detailed information about a clicked object is provided in a separate window of a software “The outputs of the in-BIM inspection documentation algorithm can be viewed in model viewers or BIM software by clicking on the element [Fig. 8(c)].” 
    PNG
    media_image18.png
    731
    682
    media_image18.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of creating a 3D point cloud model from anchor and uncalibrated images disclosed by Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) with the steps of inspecting information in a BIM disclosed by Hamledari.  One of ordinary skill in the art would have been motivated to make this modification in order to identify discrepancies between any as-built and as-planned (Hamledari: Abstract “The algorithm automatically analyzes the IFC data model to retrieve the element’s semantics and identifies discrepancies between the as-built/as-is and as-designed object conditions”)

Claims 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring), and further in view of Sacks et al. “Requirements for Building Information Modeling based Lean Production Management Systems for Construction” (henceforth “Sacks (Requirements)”).  Golparvar-Fard (Thesis), Forsyth (135), Bae (Fast), Golparvar-Fard (Monitoring) and Sacks (Requirements) are analogous art since they are in the same field of 4D BIM, and since they solve the same problem of user interaction with visualization of construction progress monitoring.

With regard to claim 19, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) teaches all the elements of the parent claim 18, and further teaches:
making the updated 3D point cloud model selectively removable from the GUI; (Golparvar-Fard (Thesis): Page 88 and Figure 4.9 points which are superimposed could also be removed at any desired point by reversing the procedure to superimpose them, and the results are wholly predictable “Figure 4.9.c illustrates the alignment of point clouds for the RH project depicted in Figure 4.9.a and Figure 4.9.b while Figure 4.9.g illustrates the same for the SD project point clouds depicted in Figure 4.9.e and Figure 4.9.f. Figure 4.9.d and Figure 4.9.h illustrate the registration of RH and SD BIMs over point clouds in (b) and (e) respectively.” 
    PNG
    media_image15.png
    456
    909
    media_image15.png
    Greyscale
)
retrieving a work breakdown structure (WBS) set of data that categorizes sections of the elements of the 4D BIM according to WBS locations  displaying, in the GUI, a list of the WBS locations written in text and that includes a color legend corresponding to the color-coded sections (Golparvar-Fard (Thesis): Figure 3.1 shows a Gantt chart of tasks which are correlated to specific BIM elements (i.e. there are two bars in green which are ahead of schedule, and a single bar in red which is either on schedule) (categorizes sections of the elements of the BIM according to WBS locations, and a displaying a list of the WBS locations written in text), and shows similarly colored BIM elements in the pane below (displaying in the BIM color coded sections of elements according to respective WBS locations) having a bar indicating the green is ahead of schedule and red is either on schedule or behind schedule (includes a color legend corresponding to the color-coded sections) 
    PNG
    media_image17.png
    583
    816
    media_image17.png
    Greyscale
)

Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) does not appear to explicitly disclose: that the that the WBS locations are assignable to work crews.

However Sacks (Requirements) teaches wherein the processing device is further to:
retrieving a work breakdown structure (WBS) set of data that categorizes sections of a 4D BIM according to WBS locations each of which is assignable to a different work crew; (Sacks (Requirements): Page 25 and Figure 4 a legend at the left shows a work break down of tasks based on groupings of BIM elements, each task being assignable to a different team (e.g. John Smith working on Main ducts 20 – 31 “The user interface to support this activity is shown in Fig. 4, which shows a hierarchical work package/task type/task tree, a view of the building model focused on the work package zone and elements with symbols representing its tasks, and a weekly schedule planning area at the bottom of the screen. Tasks are scheduled and assigned to crews by dragging their symbols to the rows of specific crews on specific days.” 
    PNG
    media_image19.png
    560
    902
    media_image19.png
    Greyscale
)
displaying, in a GUI, the 4D BIM with color-coded sections of the elements according to respective WBS locations; and (Sacks (Requirements): Page 25 - 26 tasks selected will have their corresponding building elements highlighted (BIM with color-coded sections of the elements according to respective WBS locations) “For easier selection and better control of the overall process of dividing the work packages into tasks, all building elements that have not yet been allocated to tasks are labeled 'unassigned' and highlighted appropriately … For example, when a task is selected in the data view the model view will focus on and highlight its building elements and show temporary equipment”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of creating a 3D point cloud model from anchor and uncalibrated images disclosed by Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) with the assigning and color-coding of tasks to work teams in combination with a visual display of the assignments and work tasks and a BIM disclosed by Sacks (Requirements).  One of ordinary skill in the art would have been motivated to make this modification in order to reduce waste in the task planning process due to changes (Sacks (Requirements): Page 11 “To avoid propagating plan failure and the associated waste within the current planning phase (usually a week), trade managers and trade team leaders need both a) to be continuously informed of the current status of operations, and b) to have the ability to proactively change daily task assignments in close coordination with all parties that may be affected by the change. There is therefore a need to display the status and location of work teams and the real-time maturity of pending tasks.”)

claim 20, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) teaches all the elements of the parent claim 18, and further teaches:
making the updated 3D point cloud model selectively removable from the GUI; (Golparvar-Fard (Thesis): Page 88 and Figure 4.9 points which are superimposed could also be removed at any desired point by reversing the procedure to superimpose them, and the results are wholly predictable “Figure 4.9.c illustrates the alignment of point clouds for the RH project depicted in Figure 4.9.a and Figure 4.9.b while Figure 4.9.g illustrates the same for the SD project point clouds depicted in Figure 4.9.e and Figure 4.9.f. Figure 4.9.d and Figure 4.9.h illustrate the registration of RH and SD BIMs over point clouds in (b) and (e) respectively.” 
    PNG
    media_image16.png
    278
    551
    media_image16.png
    Greyscale
)
displaying, in the GUI, a list of activities performed (Golparvar-Fard (Thesis): Figure 3.1 shows a Gantt chart of tasks which are correlated to specific BIM elements 
    PNG
    media_image17.png
    583
    816
    media_image17.png
    Greyscale
)

Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) does not appear to explicitly disclose: coloring sections of elements of the 4D BIM according to work crew assignment, to generate color-coded sections viewable on the 4D BIM; displaying, in the GUI, a legend indicative of which work crew is handling which color-coded section according to color code; and displaying, in the GUI, a list of activities performed by respective work crews in a form of one or more of a bar chart, a spreadsheet, or a calendar, wherein the activities are color-coded the same as are the respective work crews in the 4D BIM and the legend.



coloring sections of elements of the 4D BIM according to work crew assignment, to generate color-coded sections viewable on the 4D BIM; displaying, in the GUI, a legend indicative of which work crew is handling which color-coded section according to color code; and displaying, in the GUI, a list of activities performed by respective work crews in a form of one or more of a bar chart, a spreadsheet, or a calendar, wherein the activities are color-coded the same as are the respective work crews in the 4D BIM and the legend (Sacks (Requirements): Page 25 and Figure 4 tasks from the work breakdown schedule on the left (a list of activities performed by respective work crews) are assigned to different teams (work crew assignment), and the tasks have colors which correspond to the team they are assigned to as shown in the bottom of the Figure (coloring according to, and displaying a legend indicative of which work crew is handling, and a list of activities in a form of a calendar), and the tasks assignments are further represented by boxes superimposed on the BIM at different locations (sections of elements of the 4D BIM) (e.g. square box “Main ducts- Ducts 20 – 31” positioned on or near the ducts 20 – 31), and Page 25 - 26 tasks selected will have their corresponding building elements highlighted (coloring sections of elements on the BIM according to work crew assignment) “For easier selection and better control of the overall process of dividing the work packages into tasks, all building elements that have not yet been allocated to tasks are labeled 'unassigned' and highlighted appropriately … For example, when a task is selected in the data view the model view will focus on and highlight its building elements and show temporary equipment”) 
    PNG
    media_image19.png
    560
    902
    media_image19.png
    Greyscale
, and Page 6 the BIM objects can be colored according to any desired set of constraints in order to visualize work status (activities are color-coded the same as are the respective work crews in the 4D BIM and the legend) “The implementation included graphical depiction of constraints, such as material deliveries, by color-coding objects in a building model view … visualization of project and work status by color-coding of model objects.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of creating a 3D point cloud model from anchor and uncalibrated images disclosed by Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) with the assigning and color-coding of tasks to work teams in (Sacks (Requirements): Page 11 “To avoid propagating plan failure and the associated waste within the current planning phase (usually a week), trade managers and trade team leaders need both a) to be continuously informed of the current status of operations, and b) to have the ability to proactively change daily task assignments in close coordination with all parties that may be affected by the change. There is therefore a need to display the status and location of work teams and the real-time maturity of pending tasks.”)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring), and further in view of 
Atasoy, G. “Visualizing and Interacting with Construction Project Performance Information” (henceforth “Atasoy”).  Golparvar-Fard (Thesis), Forsyth (135), Bae (Fast), Golparvar-Fard (Monitoring) and Atasoy are analogous art since they are in the same field of 4D BIM, and since they solve the same problem of user interaction with visualization of construction progress monitoring.

With regard to claim 21
displaying, in the GUI, scheduling data associated with the 4D BIM within at least one of a Gantt chart, a spreadsheet, or a calendar; (Golparvar-Fard (Thesis): Figure 3.1 shows a Gantt chart of tasks which are correlated to specific BIM elements (i.e. there are two bars in green which are ahead of schedule, and a single bar in red which is either on schedule), and having dates (e.g. “FRPS Basement Slab On-Grade” ending on 29-Jul-08) (scheduling data)
    PNG
    media_image17.png
    583
    816
    media_image17.png
    Greyscale
)

Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) does not appear to explicitly disclose: detecting, through the GUI, a user selection of a unit of measure for 

However Atasoy teaches:
detecting, through the GUI, a user selection of a unit of measure for benchmarking and tracking progress associated with a work task; and (Atasoy: Page 115-116 any desired attribute may be monitored (a user selection of a unit of measure), comprising a time and duration attribution “Hierarchies, decompositions and attributes of information items that project members desire to monitor … For instance, in this specific query, filtering LoDs are the productivity as an attribute, and Foreman A, as an actor. Other filtering processes can be performed with the use of other Cols, such as time, space and attribute (duration).”, and Figure 4.4 actual and planned values can be compared in the query for work tasks (for benchmarking and tracking progress associated with a work task) 
    PNG
    media_image20.png
    583
    858
    media_image20.png
    Greyscale
)
in response to detection of the user selection, querying one or more databases for quantities associated with the query (Atasoy: Page 158 data is retrieved from a database in response to a user query “Since a project member performs a query via specifying the performance metric category and Col s/he is interested in, tagging the project data with the related Cols and performance metric categories would enable filtering and retrieval of the related data, when the process is automated … each data item in the project database is assigned with their characteristics, based on dimensionality, variability and structure.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of creating a 3D point cloud model from anchor and uncalibrated images disclosed by Golparvar-Fard (Thesis) in (Atasoy: Page xviii “Metric Query: Each performance metric that is required by project members for monitoring an aspect of a single or multiple project(s). A metric query is majorly composed of the performance metric category, concept of interest and level of detail of the requested information, and the interaction and visual representation needs of the users. Performance metric ‘A measurable quantity that indicates some aspect of performance’ ”)

Claims 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view Bae (Fast), and further in view of Golparvar-Fard (Monitoring), and further in view of 
Garcia-Lopez, et al. “A System to Track Work Progress at Construction Jobsites” (henceforth “Garcia-Lopez”).  Golparvar-Fard (Thesis), Forsyth (135), Bae (Fast), Golparvar-Fard (Monitoring) and Garcia-Lopez are analogous art since they are in the same field of 4D BIM, and since they solve the same problem of user interaction with visualization of construction progress monitoring.

With regard to claim 23, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) teaches all the elements of the parent claim 22, and does not appear to explicitly disclose 

However Garcia-Lopez teaches:
wherein the work statuses in the work progress comprise a combination of at least: started on time; late start; has not started; delayed; critical delay; and finished late (Garcia-Lopez: Table 1 the symbols are displayed as icons depending on the status group 
    PNG
    media_image21.png
    560
    958
    media_image21.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of creating a 3D point cloud model from anchor and uncalibrated images disclosed by Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) with the work status types disclosed by Garcia-Lopez.  One of (Garcia-Lopez: Abstract “To coordinate work effectively in a construction site, supervisors need to know who is doing what, where, and whether the work is progressing according to plan. Similarly, workers need to have clear instructions to execute the work effectively”)

With regard to claim 24, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) teaches all the elements of the parent claim 22, and does not appear to explicitly disclose: wherein at least some of the activities within the list of activities are coded with specific icons indicative of the work status.

However Garcia-Lopez teaches:
wherein at least some of the activities within the list of activities are coded with specific icons indicative of the work status (Garcia-Lopez: Figure 4 tasks have specific icons and background colors depending on work status 
    PNG
    media_image22.png
    284
    722
    media_image22.png
    Greyscale
)
(Garcia-Lopez: Abstract “To coordinate work effectively in a construction site, supervisors need to know who is doing what, where, and whether the work is progressing according to plan. Similarly, workers need to have clear instructions to execute the work effectively”)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring), and further in view of Lin et al. “Web-Based 4D Visual Production Models for Decentralized Work Tracking and Information Communication on Construction Sites” (henceforth “Lin (Web-based)”), and further in view of Song et al. “Project Dashboard: Concurrent Visual Representation Method of Project Metrics on 3D Building Models” (henceforth “Song”).  Golparvar-Fard (Thesis), Forsyth (135), Bae (Fast), Golparvar-Fard (Monitoring), Lin (Web-based) and Song are analogous art since they are in the same field of 4D BIM, and since they solve the same problem of user interaction with visualization of construction progress monitoring.

claim 25, Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) teaches all the elements of the parent claim 18, and does not appear to explicitly disclose: calculating a set of task readiness metrics that measure anticipated performance problems of a scheduled task of the construction schedule; determining a level of risk of delay in completion of the scheduled task based on a combination of the task readiness metrics; coloring sections of the elements of the 4D BIM according to level of risk for potential delay in the construction schedule, including a first color of a first section for the level of risk of delay of the scheduled task; and displaying, in the GUI, a legend illustrating which colors designate which level of risk for potential delay, including a first legend item that includes the first color that is associated with the level of risk of delay of the scheduled task.

However Lin (Web-based) teaches:
calculating a set of task readiness metrics that measure anticipated performance problems of a scheduled task of the construction schedule; determining a level of risk of delay in completion of the scheduled task based on a combination of the task readiness metrics; (Lin (Web-based): 1737 the readiness reliability (determine a level of risk delay in completion of the scheduled task) is computed by performing a weighted sum over a function of the percent complete of the predecessor tasks (calculate a set of task readiness metrics that measure anticipated performance problems of a scheduled task) 
    PNG
    media_image23.png
    291
    648
    media_image23.png
    Greyscale
)
coloring sections of the elements of the 4D BIM according to level of risk for potential delay in the construction schedule, including a first color of a first section for the level of risk of delay of the scheduled task; and (Lin (Web-based): Page 1738 and Figure 5 the readiness reliability is aggregated at each location and used to determine the top at-risk location, where the top at-risk locations on the BIM are highlighted in yellow (color section of elements of the BIM according to level of risk, including a first color of a first section for the level of risk delay) 
    PNG
    media_image24.png
    307
    799
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    340
    833
    media_image25.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of creating a 3D point cloud model from anchor and uncalibrated images disclosed by Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring) with the task readiness metrics and related BIM element highlighting disclosed by Lin (Web-based).  One of ordinary skill in the art would have been motivated to make this modification in order to proactively identify and then communicate scheduling issues (Lin (Web-based): Page 1738 “By integrating work commitments into BIM in the form of weekly work plans, and holding project participants accountable for their workflows, we were able to detect, visualize and communicate actual and potential performance deviations by analyzing current work commitments and predict the reliability of weekly work plans with respect to the look-ahead schedule”)

Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring), and further in view of Lin (Web-based) does not appear to explicitly disclose: displaying, in the GUI, a legend 

However Song teaches:
displaying, in a GUI, a legend illustrating which colors designate which level of risk for potential delay, including a first legend item that includes the first color that is associated with the level of risk of delay of the scheduled task (Song: Page 4 and Table 1 colors are associated with different regions of a plurality of computed metrics (colors designate which level of risk for potential delay), where the metrics comprise a schedule performance, and Figure 9 shows a time related metric value used to color individual BIM elements in a GUI, and shows bars indicating that indicates the qualitative values of the colors (a legend illustrating, and first legend item that includes the first color), and Figure 4 a legend is used which indicates quantitative values of a metric value used to color BIM elements (a legend illustrating, and first legend item that includes the first color))
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of creating a 3D point cloud model from anchor and uncalibrated images and color coding a BIM based on metrics disclosed by Golparvar-Fard (Thesis) in view of Forsyth (135), and further in view of Bae (Fast), and further in view of Golparvar-Fard (Monitoring), and further in view of Lin (Web-based) with the color coding scheme disclosed by Song.  One of ordinary skill in (Song: Page 3-4 “Cost and schedule performance indexes of earned value analysis provide an accurate and uniform measure of current progress as well as a key forecasting tool for managing a project (Kerzner, 2001). Here are two methods of expressing performance with color. … shown in Fig. 1-A, expresses both simultaneously using a quadrangle color scheme … Performance of an individual activity, as seen in Fig. 1-A and B, is mapped on the face of the 3D object”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fathi et al. “Automated as-built 3D reconstruction of civil infrastructure using computer vision: Achievements, opportunities, and challenges” teaches an incremental structure-from-motion process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ALFRED H. WECHSELBERGER/



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129